People v McNeil (2019 NY Slip Op 02958)





People v McNeil


2019 NY Slip Op 02958


Decided on April 18, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2019

Richter, J.P., Manzanet-Daniels, Kahn, Gesmer, Oing, JJ.


9024 570051/15

[*1]The People of the State of New York, Respondent,
vMichael McNeil, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (Paul Wiener of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (James J. Wen of counsel), for respondent.

Order, Appellate Term, First Department, entered March 26, 2018, which affirmed an order of the Criminal Court of the City of New York, Bronx County (Raymond L. Bruce, J.), entered on or about November 17, 2014, adjudicating defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
As the Appellate Term concluded, the hearing court properly assessed 15 points under the risk factor for lack of supervised release. Although defendant was placed on postrelease supervision immediately upon his release from incarceration, that supervision was only based on a prior burglary conviction, which was not a qualifying offense for this purpose (see People v Reid, 141 AD3d 156, 157 [1st Dept 2016], lv denied 28 NY3d 901 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 18, 2019
CLERK